Case 4:18-cv-10276-KMM Document 56 Entered on FLSD Docket 06/27/2019 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 4:18-cv-10276-KMM

   HARTFORD FIRE INSURANCE
   COMPANY, a foreign corporation,

           Plaintiff,

   v.

   NEW YORK MART GROUP, INC., a foreign
   corporation, IFRESH, INC., a foreign
   corporation, NEW SUNSHINE GROUP, LLC,
   a Florida corporation,

           Defendants.


                                 IFRESH, INC.’S RESPONSE TO
                        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

         Defendant iFresh, Inc. (“iFresh”) hereby files this memorandum in opposition to plaintiff

  Hartford Fire Insurance Company’s (“Plaintiff”) Motion for Summary Judgment [D.E. 46], and

  states as follows:

         1.       Given the Court’s Order on Motion to Strike Affirmative Defenses [D.E. 54], iFresh

  hereby provides notice that it does not oppose the Motion and/or entry of judgment against iFresh.

         2.       iFresh does not intend to file any memorandum in opposition to the Motion.




   Dated: June 27, 2019.                                       DESOUZA LAW, P.A.
                                                               101 NE Third Avenue
                                                               Suite 1500
                                                               Fort Lauderdale, FL 33301
                                                               Telephone: (954) 603-1340
                                                               DDesouza@desouzalaw.com



                                               DESOUZA LAW, P.A.
                           3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                             TELEPHONE (954) 603-1340
Case 4:18-cv-10276-KMM Document 56 Entered on FLSD Docket 06/27/2019 Page 2 of 2



                                                            By: /s/ Daniel DeSouza, Esq.______
                                                                    Daniel DeSouza, Esq.
                                                                    Florida Bar No.: 19291




                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 27, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record.

                                                  /s/ Daniel DeSouza___
                                                  Daniel DeSouza




                                                     2
                                            DESOUZA LAW, P.A.
                        3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                          TELEPHONE (954) 603-1340
